                                                              USO( SO~Y
                                                              DOCUMENT
                                                                                                 1
                                                              ELECTRONICALLY FIL ED
                                                              DOC#:
UNITED STATES DI STRI CT COURT                                        - - -·-.:-cm~:.;-.,1r=-
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED:
                                                                            --+--+-- ...;:;..-
                                                    X
MOHAMMAD OMAR FAROQUE,

                              Pl aintiff ,                    19 Civ . 10608      (VM)

       - against -

LENOX ROOM CORP. ET AL.

                              Defendants.
-------- -- - - -- --- ------- ----- - - ----x

VICTOR MARRERO , United States District Judge .

       In reviewing the Docket Sheet for this matter , the Court

noted that there has been no recorded action since November

15 ,   2019 ,    at   which    time   the    case       was    transferred       to    the

undersigned . Defendants were served on October 21 ,                           2019. To

date , no answer has been filed on the Docket.                     Accordingly , it

is hereby

       ORDERED that plaintiff is directed to advise the Court by

March 6 , 2020 of their contemplation with regard to further

prosecution of this action.              In the event no timely response

to this Order is submitted by that date the Court may dismiss

the complaint without further notice pursuant to Rule 4(m ) of

the Federal Rules of Civil Procedure .

SO ORDERED.

Dated :         NEW YORK , NEW YORK
                18 February 2020




                                                    v·ctor Marrero
                                                       U. S . D. J.
